154 Ga. App. 279 (1980)
267 S.E.2d 891
TAYLOR
v.
THE STATE.
59463.
Court of Appeals of Georgia.
Submitted February 7, 1980.
Decided April 8, 1980.
Charles E. Muskett, Richard R. Kirby, for appellant.
Herbert T. Jenkins, Jr., Solicitor, for appellee.
BIRDSONG, Judge.
John E. Taylor was convicted by a jury of public indecency. He enumerates as his sole enumeration of error the denial of a motion for directed verdict of acquittal because the state did not prove that venue was in Gwinnett County. Held:
The evidence shows that Taylor exposed his genitals to females in a parking lot of a shopping center. There was uncontradicted testimony that all the stores and most of the parking lot were in Gwinnett County. An officer who made the arrest of the appellant testified that the area directly in front of a Winn-Dixie store where the exposure occurred in the shopping center was in Gwinnett County. Other witnesses testified that they were not sure whether the crime occurred in that portion of the parking lot lying in Gwinnett County or DeKalb County. There was no evidence offered that refuted that the crime occurred in Gwinnett County.
Evidence of venue, though slight, is sufficient in the absence of conflicting evidence. Aldridge v. State, 236 Ga. 773, 774 (225 SE2d 421); Carter v. State, 137 Ga. App. 824, 826 (4) (225 SE2d 73). The appellant misapprehends the rule. Uncertainty by some witnesses as to where a crime was committed does not create conflict with *280 unequivocal evidence that the crime was committed in the county where the trial was held. In the absence of a denial that the crime was committed in Gwinnett County, there is no conflict with the direct testimony that the crime was committed in that county. Moreover, venue in Gwinnett County is affirmed by the provisions of Ga. L. 1968, pp. 1249, 1262 (Code Ann. § 26-302 (b)) which provides: "If a crime is committed on, or immediately adjacent to, the boundary line between two counties, the crime shall be considered as having been committed in either county."
Judgment affirmed. Deen, C. J., and Sognier, J., concur.